Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 24, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00270-CV



                              IN RE S. J., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              300th District Court
                            Brazoria County, Texas
                        Trial Court Cause No. 102600-F

                        MEMORANDUM OPINION

      On May 17, 2021, relator S. J., the mother of the children in the underlying
divorce suit, filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this
Court to compel the Honorable K. Randall Hufstetler, presiding judge of the 300th
District Court of Brazoria County, to vacate his April 5, 2021, oral temporary
orders.
      Relator has not shown that she is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.




                                        2